Citation Nr: 0104989	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  96-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
skin disorder of the groin.


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran appears to have had active military service from 
a date in 1981 to a date prior to April 1985.  The exact 
dates of the veteran's service and the character of his 
discharge have not been verified.  This deficiency in the 
record is referred to the RO for appropriate development.

This appeal arises from a June 1995 rating decision of the 
Baltimore, Maryland, Regional Office (RO) which denied an 
increased (compensable) evaluation of the veteran's service-
connected skin disorder of the groin.  The veteran was 
afforded a personal hearing before the RO on this issue in 
January 1997.  Thereafter, on October 21, 1998, a hearing was 
held in Washington, DC, before the undersigned Member of the 
Board of Veterans' Appeals (Board), who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West Supp. 2000).

In a March 1999 decision, the Board denied the veteran's 
claim for an increased (compensable) rating for his skin 
disorder of the groin.  He appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In October 
2000, following the filing of a Joint Motion for Remand by 
the Secretary of Veterans Affairs, through the General 
Counsel, and the veteran, through his attorney, the Court 
issued an Order which vacated the Board's March 1999 decision 
and remanded the matter to the Board for readjudication.  
Copies of the Joint Motion and of the October 27, 2000, 
Order, which constitutes the mandate of the Court, have been 
placed in the claims file.

Shortly after issuance of the Order of the Court, the case 
was received by the Board from the Court and, in December 
2000, the veteran's representative submitted additional 
written argument with respect to the issue on appeal.  
Thereafter, the case was forwarded to the undersigned for 
further review.




REMAND

The veteran has essentially contended that the impairment 
caused by his skin disorder of the groin is more disabling 
than is currently reflected by the noncompensable disability 
evaluation which is currently assigned.

In the above mentioned Motion for Remand, the essential 
purpose for vacating the Board's March 1999 decision was to 
allow VA the opportunity to obtain and consider additional 
medical evidence identified by the veteran.  Specifically, 
during the course of his October 1998 personal hearing before 
the Board, the veteran testified that he had received 
treatment for his skin disorder at a Kaiser facility.  It was 
observed that those records had never been obtained, and that 
there was no evidence that VA had attempted to procure the 
records from Kaiser.  A remand was therefore deemed necessary 
in order to secure those records.

Further, after reviewing his testimony at this personal 
hearings, the veteran was noted to have repeatedly indicated 
that his skin rash worsened during the summer months.  
However, his two VA dermatology examinations were found not 
to have been performed during the summer.  Thus, after 
obtaining the aforementioned medical records, it was 
acknowledged that, should the veteran be afforded another VA 
dermatology examination, such an examination should be 
performed during the summer months when the veteran asserted 
his skin disorder was worse.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
an increased rating, may result in denial of that claim.  38 
C.F.R. § 3.655 (2000).

VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (2000).  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski 1 Vet.App. 90 (1990).  As this matter is 
being returned for additional development, the RO should 
obtain the veteran's current medical records pertaining to 
the treatment of his service-connected skin disorder of the 
groin.

Finally, we note that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475 (Nov. 9, 2000), was enacted.  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims.  
Since this case is being returned to the RO for further 
evidentiary development, the RO should ensure that any 
additional evidentiary development or other procedures that 
may be required by this new law are accomplished.

Under the circumstances described above, this case is 
remanded to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical care 
providers who have treated the veteran for his 
service-connected skin disorder of the groin 
since December 1994.  All records not already 
included in the claims folder should be 
obtained, to include those from Kaiser 
Permanente, the Baltimore VA Medical Center 
(VAMC), and any other identified VA facility.  
Once obtained, all records must be associated 
with the claims folder.

2.  The RO should schedule the veteran for a 
VA dermatology examination.  The examination 
should be scheduled during the summer months, 
since thats is the time that the veteran 
claims his skin disorder is at its worst.  The 
veteran should be properly notified of the 
date, time, and place of the examination in 
writing.  The claims folder, to include a copy 
of this Remand decision, must be made 
available to the examiner for review prior to 
the examination.  Any special tests, if deemed 
warranted by the examiner, should be 
conducted, and the results reported in detail.  

3.  In the examination report, the examiner 
should state whether the veteran's skin 
disorder of the groin has resulted in 
ulceration or extensive exfoliation or 
crusting.  He or she should also state whether 
there are systemic or nervous manifestations 
associated with the skin disorder.  The 
examiner should state whether there is 
constant exudation or itching or extensive 
lesions attributable to the service-connected 
skin condition and, if so, whether the 
affected area involves an exposed surface or 
extensive area.  Finally, the examiner should 
render an opinion as to whether the veteran's 
service-connected skin disorder has resulted 
in disfigurement.  If so, the disfigurement 
should be classified as slight, moderate, 
severe or marked, or completely or 
exceptionally repugnant.

4.  Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, including if 
the requested examination does not include all 
test reports, special studies or opinions 
requested, appropriate corrective action is to 
be implemented.

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  
For further guidance on the processing of this 
case in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), Fast Letter 00-92 (Dec. 13, 
2000), and Fast Letter 01-02 (Jan. 9, 2001), 
as well as any pertinent formal or informal 
guidance that is subsequently provided by the 
Department, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
Court decisions that are subsequently issued 
also should be considered.  

6.  When the above development has been 
completed, the case should be reviewed by the 
RO.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant 
has the right to submit additional evidence and 
argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet.App. 
369 (1999).  The purpose of this REMAND is to obtain 
additional medical information.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).







